Name: 2002/237/EC: Commission Decision of 21 March 2002 amending Decision 94/360/EC on the reduced frequency of physical checks of consignments of certain products to be imported from third countries, under Council Directive 90/675/EEC (Text with EEA relevance) (notified under document number C(2002) 1121)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  health;  cooperation policy;  animal product;  trade;  agricultural policy
 Date Published: 2002-03-23

 Avis juridique important|32002D02372002/237/EC: Commission Decision of 21 March 2002 amending Decision 94/360/EC on the reduced frequency of physical checks of consignments of certain products to be imported from third countries, under Council Directive 90/675/EEC (Text with EEA relevance) (notified under document number C(2002) 1121) Official Journal L 080 , 23/03/2002 P. 0040 - 0041Commission Decisionof 21 March 2002amending Decision 94/360/EC on the reduced frequency of physical checks of consignments of certain products to be imported from third countries, under Council Directive 90/675/EEC(notified under document number C(2002) 1121)(Text with EEA relevance)(2002/237/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 10 thereof,Whereas:(1) Directive 97/78/EC repealed and replaced Directive 90/675/EEC(2), under which Commission Decision 94/360/EC(3) was drawn up.(2) Following the discovery earlier of traces of growth-promoting xenobiotic hormones in meat imported from the United States of America, Commission Decision 1999/302/EC(4) amended Decision 94/360/EC to put in place an enhanced system of controls on all imports of fresh bovine meat and offal, excluding bison meat and offal, imported from that country.(3) After the discovery of these residue findings, the authorities in the United States of America reinforced their hormone-free cattle programme in June 1999. In the face of further difficulties with this programme, identified in the course of a mission to the United States of America by the Commission's Food and Veterinary Office, the programme was suspended in July 1999 and relaunched in September 1999, in an enhanced form as the non-hormone-treated cattle programme.(4) Commission Decision 1999/518/EC(5) further amended the inspection measures at Community border inspection posts to include specific testing for stilbenes following the detection by the competent authorities of Switzerland of diethylstilboestrol (DES) in beef meat imported from the United States.(5) In the light of the favourable results under the testing programme, in September 2000 Commission Decision 2000/583/EC(6) reduced the frequency of checks on fresh meat imported from the United States of America from checks on all consignments to checks on 20 % of consignments, and removed the obligation on Member States to only allow the entry into their territory of consignments for which the results of examination and analyses were favourable.(6) This Decision was a first step towards phasing out completely the obligation to test for hormones each consignment selected for physical checks, and the Decision was subject to review in the light of future test results in accordance with Article 2 of Decision 1999/302/EC.(7) The additional controls put in place by Decision 1999/302/EC and Decision 1999/518/EC and the testing carried out under the European Community additional testing programme for hormones, have not resulted in any positive samples of fresh bovine meat and offal being identified during the intervening period.(8) It is therefore appropriate to repeal the requirement for 20 % of consignments of meat imported from the United States of America to be tested for the possible presence of hormones, and in respect of laboratory tests to treat such imports on the same basis as imports of meat from other third countries.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 94/360/EC is amended as follows:Article 1a is repealed.Article 2This Decision is addressed to the Member States.Done at Brussels, 21 March 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 373, 31.12.1990, p. 1.(3) OJ L 158, 25.6.1994, p. 41.(4) OJ L 117, 5.5.1999, p. 58.(5) OJ L 197, 29.7.1999, p. 50.(6) OJ L 246, 30.9.2000, p. 67.